Citation Nr: 0825367	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-12 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to a rating higher than 40 percent for 
glaucoma. 

2. Entitlement to a total disability rating for compensation 
based on individual unemployability. 
 

REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1993 to May 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January and September 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas. 

In April 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  At the hearing, the veteran 
submitted additional evidence and waived the right to have 
the evidence initially considered by the RO.  

In a decision in October 2007, the Board denied the claim for 
increase for the cervical spine, remanded the claim for 
increase for glaucoma, and deferred a decision on the claim 
for a total disability rating for compensation based on 
individual unemployability.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998). 

Following the Board's remand, in a rating decision in 
December 2007, the RO increased the rating for glaucoma to 40 
percent, effective May 17, 1995, the day after service 
discharge.  

In March 2008, the veteran requested a videoconference 
hearing pertaining to the rating of his service-connected 
cervical spine disability.  In its decision in October 2007, 
the Board denied the claim for increase, which was addressed 
in a hearing in April 2007.  For this reason, the Board 
construes the request as a new claim for increase for the 
service-connected cervical spine disability, which is 
referred to the RO for appropriate action.  

The claim for a total disability rating for compensation 
based on individual unemployability is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  

FINDING OF FACT

Glaucoma is active and the visual field loss is the 
equivalent of 20/70 visual acuity in each eye.  

CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for glaucoma 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.84a, Diagnostic Codes 6013 and 6078 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life. Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided with pre- and post- adjudication VCAA notice 
by letters, dated in August 2004, in June 2005, and in March 
2006.  The veteran was notified of the evidence needed to 
substantiate the claim for increase, that is, evidence of an 
increase in severity and the effect that worsening had on 
employment and daily life. 

The veteran was also notified that VA would obtain VA records 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  The notice 
included the provisions for the effective date of the claims 
and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim); 


and of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
(evidence demonstrating a worsening or increase in severity 
of a disability and the effect that worsening has on 
employment and daily life, except general notice of the 
criteria of the Diagnostic Code under which the claimant is 
rated, which consists of a specific measurement or test 
result).

To the extent that the VCAA notice was provided after the 
initial adjudication of the claims, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The procedural defect was cured as 
after the RO provided content-complying VCAA notice, the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in December 2007. Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

As for the omission of the general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, at 
this stage of the appeal, when the veteran already has notice 
of the applicable rating criteria as provided in the 
statement of the case, there is no reasonable possibility 
that further notice of the exact same information would aid 
in substantiating the claim.  For this reason, the deficiency 
as to VCAA compliance under Vazquez-Flores, regarding general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result, is harmless error.  Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).



Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  

The veteran was afforded the opportunity to testify at a 
videoconference before a Veterans Law Judge in April 2007.  
The service treatment records are on file as are VA records 
and private records.  The veteran has not identified any 
additionally available evidence for consideration in his 
appeal.  

The veteran was afforded VA examinations for the claim for 
increase in October 2004 and November 2007.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

Ratings for service-connected disorders are determined by 
comparing current symptoms with criteria in VA's Schedule for 
Rating Disabilities, which are based as far as practical on 
average impairment in earning capacity.  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

A Note to 38 C.F.R. § 4.84a provides that for certain eye 
disorders, the disability rating is based on impairment of 
visual acuity or field loss, combining an additional rating 
of 10 percent during continuance of active pathology, with a 
minimum rating during active pathology of 10 percent.  

Under 38 C.F.R. § 4.84a, Diagnostic Code 6013 simple, primary 
noncongestive glaucoma is rated on visual acuity or loss of 
visual field, with a minimum rating of 10 percent.  

Under 38 C.F.R. § 4.84a, Diagnostic Code 6078 when visual 
acuity is 20/70 in each eye, a rating of 30 percent is 
warranted.  For a higher rating of 40 percent there must be 
visual acuity of 20/70 in one eye and either 15/200 or 20/200 
in the other under Diagnostic Code 6076.  For a higher rating 
of 50 percent there must be visual acuity of 20/100 in each 
eye , under Diagnostic Code 6078.  

Under 38 C.F.R. § 4.76, measurement of the visual field will 
be made when there is disease of the optic nerve or when 
otherwise indicated.  The usual perimetric methods will be 
employed, using a standard perimeter and 3 mm. white test 
object.  At least 16 meridians 22 1/2 degrees apart will be 
charted for each eye.  (For the 8 principal meridians, see 
Table III.)  The charts will be made a part of the report of 
examination.  Not less than 2 recordings, and when possible, 
3 will be made.  The minimum limit for this function is 
established as a concentric central contraction of the visual 
field to 5 degrees.  This type of contraction of the visual 
field reduces the visual efficiency to zero.  Where available 
the examination for form field should be supplemented, when 
indicated, by the use of tangent screen or campimeter.  

Under 38 C.F.R. § 4.76a the extent of contraction of visual 
field in each eye is determined by recording the extent of 
the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500. The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  

The normal visual field extent in eight principal meridians 
are set forth in Table III at 38 C.F.R. § 4.76a and are as 
follows: 

Table III--Normal Visual Field Extent at 8 Principal 
Meridians
        Meridian							Normal degrees
Temporally									85
Down temporally								85
Down										65
Down nasally									50
Nasally									60
Up nasally									55
Up										45
Up temporally								55
        Total									500

In September 2004, a private physician stated that the 
veteran had not had any treatment for glaucoma, although it 
had been diagnosed 10 years ago.  On examination, uncorrected 
distant visual acuity was 20/25 in each eye.  Near visual 
acuity was 20/20 without refraction.  As to visual fields, 
mild defects were noted with "30-2 Humphrey perimetry."  
Intraocular pressures with non-contact tonometry were 19 mms. 
Hg in the right eye and 20 mms. Hg. in the left eye.  On 
dilated fundus examination the optic disks were within normal 
limits and the cup to disk ratio was slightly enlarged at .55 
in each eye.  The diagnoses were hyperopic astigmatism and 
suspected glaucoma.  

On VA examination in October 2004, the veteran's uncorrected 
near and distant visual acuity was 20/20 in each eye.  The 
diagnoses were borderline increase in optic nerve cupping and 
glaucoma by history.  Field of vision testing was conducted 
but the results were not expressed in terms that could be 
applied to the rating schedule.  



On VA examination in November 2007, it was noted that the 
veteran was receiving treatment for glaucoma and that he had 
some loss of his visual field in each eye.  Uncorrected 
distant visual acuity was 20/30 in the right eye, correctable 
to 20/25.  Uncorrected distant visual acuity in the left eye 
was 20/30, correctable to 20/25.  Intraocular pressures with 
were 21 mms. Hg in the right eye and 22 mms. Hg. in the left 
eye.  It was reported that visual acuity was better than 
5/200 and that the veteran had started receiving VA care for 
glaucoma in January 2005. 

Field of vision testing showed, in the left eye, temporal 
vision of 50 degrees; down temporally of 40 degrees; down 
vision of 43 degrees; down nasal vision of 25 degrees; nasal 
vision of 21 degrees; up nasal vision of 25 degrees; up 
vision of 33 degrees; and up temporally was 28.  The total 
remaining visual field for the left eye was 265, which when 
divided by the 8 (the number of principal meridians), and 
rounded up, yielded the average contraction of 34 degrees.  
The left eye could be rated on its concentric contraction or 
based on an equivalent acuity of 20/70. 

Field of vision testing showed, in the right eye, temporal 
vision of 55 degrees; down temporally of 68 degrees; down 
vision of 30 degrees; down nasal vision of 38 degrees; nasal 
vision of 40 degrees; up nasal vision of 28 degrees; up 
vision of 25 degrees, and up temporal vision of 28 degrees.  
The total remaining visual field for the right eye was 312, 
which when divided by 8 (the number of principal meridians), 
and rounded up, yielded the average contraction of 39 
degrees.  The right eye could be rated on its concentric 
contraction or based on an equivalent acuity of 20/70. 

Using the methodology prescribed in 38 C.F.R. § 4.76a, the 
number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
filed in Table III and the sum represents the total degrees 
lost which is subtracted from 500 and this difference 
represents the total remaining degrees of visual field which 
is divided by eight to obtain the average contraction for 
rating purposes.  



Therefore, in the left eye, there is a loss in degrees of, 
respectively, 35, 45, 22, 25, 39, 30, 12, and 27 which added 
together yields 235 degrees, and when this is subtracted from 
500 yields 265 degrees.  When 265 degrees is divided by eight 
the result is an average contraction of 33.125 degrees.  

In the right eye, there is a loss in degrees of, 
respectively, 30, 17, 35, 12, 20, 27, 20, and 27 which added 
together yields 188 degrees, and when this is subtracted from 
500 yields 312 degrees.  When 312 degrees is divided by eight 
the result is an average contraction of 39 degrees.  

Under 38 C.F.R. § 4.84a, Diagnostic Code 6080 when the 
concentric contraction of the visual field is to 45 degrees 
but not to 30 degrees, bilaterally, a 30 percent rating is 
warranted or the disability may be rated on the basis of 
impairment of central visual acuity of 20/70 in each eye.  

Under 38 C.F.R. § 4.84a, Diagnostic Code 6078 a 30 percent 
rating is warranted based on impairment of central visual 
acuity of 20/70 in each eye.  See 38 C.F.R. §§ 4.84a, Table 
V.  To this is added an additional 10 percent for the active 
glaucoma process.  

Accordingly, the criteria for rating higher than 30 percent 
based on visual acuity or field of vision have not been met 
and the 30 percent rating combined with a 10 percent for 
active glaucoma equates to the current 40 percent, which 
accurately reflects the level of impairment. 

Accordingly, the preponderance of the evidence is against the 
claim for increase, and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).

ORDER

A rating higher than 40 percent for glaucoma is denied.  



REMAND  

A total disability rating may be assigned, where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities. If there are two or more 
disabilities, as here, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

The service-connected disabilities are glaucoma, rated 40 
percent disabling, and cervical spondylosis of C4-5 and C5-6 
with discectomy, rated 30 percent disabling, with a combined 
rating of 60 percent, which does not meet the threshold 
minimum percentage rating requirements of 38 C.F.R. 
§ 4.16(a). 

Where a veteran fails to meet the percentage requirement of 
38 C.F.R. § 4.16(a), the case may be referred for 
extraschedular consideration. 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.

In June 2005, the veteran's employer reported that starting 
September 2004 the veteran was on a medical leave of absence.  
In September 2005, the veteran was still not working because 
of his service-connected disability of the cervical spine.  
In April 2007, the veteran testified that he had returned to 
work. 



Pursuant to Bowling v. Principi, 15 Vet. App. 1 (2001) (in a 
claim for a total rating,  in part, considering an 
extraschedular rating, although the veteran was on a leave of 
absence for his job, in a sense still "employed," the 
question presented was whether the veteran had earned any 
income from employment), further development is needed.  
Accordingly, the case is REMANDED for the following action:

1. While on a medical leave of absence, 
ask the veteran to document the 
following: 

a). Whether he had earned any income 
from his employer; and, 

b). The date he returned to work. 

2. After the above development, determine 
whether the veteran was engaged in a 
"substantial gainful occupation," that 
is, earned an income in excess of the 
poverty threshold while on a medical 
leave of absence. 

If he was not engaged in a "substantial 
gainful occupation," refer the claim for 
a total rating s claim to the Under 
Secretary for Benefits or the Director of 
VA's Compensation and Pension Service for 
extraschedular consideration under 38 
C.F.R. § 4.16(b).

3. In either event, if the benefit sought 
on appeal remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


